NO. 07-12-0217-CV
                            IN THE COURT OF APPEALS
                      FOR THE SEVENTH DISTRICT OF TEXAS
                                    AT AMARILLO
                                       PANEL B
                                  JUNE 21, 2012
                          ____________________________
                           In re RICKY LEE GREEN, Relator
                           ___________________________


                                  Order of Dismissal
                           __________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Relator Ricky Lee Green filed a petition for writ of mandamus on June 5, 2012,

but failed to pay the $125 filing fee required under Texas Rule of Appellate Procedure 5.

We informed relator, by letter dated June 5, 2012, that the filing fee was outstanding

and that the appeal would be dismissed unless it was paid by June 15, 2012. TEX. R.

APP. P. 42.3(c); see Holt v. F.F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo 1998,

pet. ref’d). The fee has not been paid to date. Nor does the record show him to be

indigent or having requested leave to proceed as an indigent.


      Because relator has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                       Per Curiam